                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

JEFFERY DUANE ARNETT,                         )
                                              )
       Petitioner,                            )
                                              )
v.                                            )   Case No. CIV-19-1090-G
                                              )
MISTY EDWARDS et al.,                         )
                                              )
       Defendants.                            )

                                          ORDER

       Plaintiff Jeffery Duane Arnett, a state prisoner appearing pro se, brought this federal

civil rights action pursuant to 42 U.S.C. § 1983. In accordance with 28 U.S.C. § 636(b)(1),

the matter was referred to Magistrate Judge Shon T. Erwin for initial proceedings.

       On December 27, 2019, Judge Erwin entered a Report and Recommendation (Doc.

No. 7), in which he recommended that this action be dismissed without prejudice for failure

to state a claim upon which relief may be granted. In the Report and Recommendation,

Judge Erwin advised Plaintiff of his right to object to the Report and Recommendation by

January 13, 2020. Judge Erwin also advised Plaintiff that a failure to timely object would

constitute a waiver of his right to appellate review of the factual findings and legal

conclusions contained in the Report and Recommendation.

       To date, Plaintiff has not submitted an objection or requested an extension of time

to do so. Accordingly, the Report and Recommendation (Doc. No. 7) is adopted in its

entirety, and this action shall be dismissed without prejudice.

       IT IS SO ORDERED this 22nd day of January, 2020.
